Case 2:20-cr-00096-RMP   ECF No. 94   filed 02/02/21   PageID.343 Page 1 of 2




                                                                         FILED IN THE
                                                                     U.S. DISTRICT COURT
                                                               EASTERN DISTRICT OF WASHINGTON



                                                                Feb 02, 2021
                                                                    SEAN F. MCAVOY, CLERK
    Case 2:20-cr-00096-RMP   ECF No. 94   filed 02/02/21     PageID.344 Page 2 of 2




X                                                                 2/3/2021



                                                  2/2/2021
